Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-16-00189-CV

                          Maryann CASTRO and Manuel Castro,
                                     Appellants

                                           v.

                                   MLB SUB I, LLC,
                                      Appellee

                      From the County Court, Atascosa County, Texas
                                  Trial Court No. 4343
                         Honorable Lynn Ellison, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellee’s motion to dismiss is MOOT. Appellants are indigent;
no costs are taxed in this appeal.

      SIGNED August 17, 2016.


                                            _________________________________
                                            Patricia O. Alvarez, Justice